I N THE COURT OF APPEALS

                                                                      FILED
                                                                        October 2, 1996

                                                                      Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk
W LLI AM A. W NNI NGHAM Exe c ut or )
  I                I               ,               CUM BERLAND PROBATE
o f t he Es t a t e o f Al s t on              )   C. A. NO. 03A01- 9604- PB- 0015 2
W n n i n g ha m,
  i                                            )
                                               )
                Pl a i nt i f f - Appe l l e e )
                                               )
                                               )
                                               )
                                               )
                                               )
vs .                                           )   HON. GARY W DODSON
                                                                .
                                               )   J UDGE, BY I NTERCHANGE
                                               )
                                               )
                                               )
                                               )
                                               )
TAM Y K. W NNI NGHAM
     M          I               ,              )   REVERSED AND REMANDED
                                               )
                De f e nda nt - Appe l l a nt  )




J OHN R. OFFI CER, Li vi ngs t o n, f or Appe l l a nt .


HARRY D. SABI NE, Sa bi ne & Dougl a s , P. C. , Cr os s vi l l e , f or Appe l l e e .




                                      O P I N I O N



                                                                              M M r a y, J .
                                                                               c ur



       W a r e c a l l e d upon i n t hi s a ppe a l t o de t e r mi ne whe t he r r e l y i n g
        e

o n t h e a dvi c e of a n a t t or ne y i n f i l i ng a n unf ounde d wi l l c ont e s t
c o n s t i t u t e s pr oba bl e c a us e s uf f i c i e nt t o a voi d t he e nf or c e me nt o f

a f o r f e i t ur e c l a us e i n t he wi l l .               For t he r e a s ons s e t f or t h be l ow,

we f i n d t ha t         s uc h r e l i a nc e doe s           c ons t i t ut e pr oba bl e c a us e ,           a nd

r e v e r s e t he j udgme nt of t h e t r i a l c our t .



           Th e a ppe l l a nt ,      Ta mmy W nni ngha m,
                                              i                        wa s t he da ught e r of Al s t o n

a nd Re b a W nni ngha m.
             i                         Al s t o n a nd Re ba W nni ngha m e xe c ut e d i de nt i c a l
                                                              i

wi l l s o n Fe br ua r y 13, 1981.                     Re ba W nni ngha m di e d on Fe br ua r y 2 6 ,
                                                               i

1 9 8 6 , a nd he r wi l l wa s pr oba t e d.                   I n 1992, Al s t on W nni ngha m, wh o
                                                                                     i

a t t h e t i me wa s s uf f e r i ng f r om c a nc e r , e xe c ut e d a ne w wi l l .                          Th a t

wi l l c o n t a i ne d a f or f e i t ur e c l a us e a ppl yi ng t o a ny be ne f i c i a r y wh o

i ni t i a t e d a c ont e s t of t he wi l l .             Al s t on W nni ngha m di e d l a t e r t ha t
                                                                       i

ye a r .      Ap p a r e n t l y,    Ta mmy W nni ngha m ha d c onc e r n a bout t he c omp e -
                                             i

t e nc y o f he r f a t he r due t o hi s me di c a l                       c ondi t i on a t     t he t i me h e

e xe c ut e d t he 1992 wi l l .                 She c ont a c t e d Li vi ngs t on a t t or ne y J o h n

He a t h , who mi s t a ke nl y t ol d he r t ha t mut ua l wi l l s ( s uc h a s t he wi l l s

e xe c ut e d by        Al s t on     a nd      Re ba    W nni ngha m i n
                                                          i                        1981)        c oul d    not      be

r e voke d      af t er       t he   de a t h     of     t he     ot he r    pa r t y.       M.
                                                                                              r      He a t h     wa s

a pp a r e nt l y una wa r e of t he Tr a ut ma nn Ac t , c odi f i e d a t T. C. A. § 32- 3 -

1 0 7 , wh i c h a bol i s he d t he pr e s umpt i on of c ont r a c t ua l i nt e nt i n t h e

e x e c u t i on of j oi nt a nd mut ua l wi l l s , a nd pr ovi de s t ha t a c ont r a c t

t o ma k e      a    wi l l     c a n be     e s t a bl i s he d onl y by a              s t a t e me nt   of     t he

c on t r a c t t e r ms i n t he wi l l , a n e xpr e s s r e f e r e nc e i n t he wi l l t o t he

e xi s t e nc e o f a c ont r a c t ( t he t e r ms of whi c h a r e pr ove n by e xt r i n s i c

e vi d e nc e ) , or a s e pa r a t e wr i t i ng s i gne d by t he de c e de nt e vi de nc i n g



                                                           2
t he c o n t r a c t .         I n r e l i a nc e on M . He a t h’ s a dvi c e , Ta mmy W nni ng h a m
                                                      r                                  i

f i l e d s ui t         a ga i ns t        t he e xe c ut or           of     Al s t on W nni ngha m’ s
                                                                                          i                               es t at e,

W l l i a m W nni ngha m, a ppe l l e e i n t hi s c a s e .
 i           i                                                                               Thr e e we e ks a f t e r t h e

f i l i n g of t ha t            s ui t ,     M.
                                               r       He a t h r e a l i z e d h i s e r r or ,                 a nd t he wi l l

c o n t e s t a c t i on wa s i mme di a t e l y a nd vol unt a r i l y di s mi s s e d.



          W l l i a m W nni ngha m t he n f i l e d s ui t t o i nvoke t he f or f e i t u r e
           i           i

p r o v i s i on a s t o a ny be que s t                      or       de vi s e t o Ta mmy W nni ngha m.
                                                                                             i                                    Th e

Ho n o r a b l e Ga r y Dods on,                 s i t t i ng by i n t e r c ha nge i n t he Pr oba t e a n d

Fa mi l y Cour t            of Cumbe r l a n d Count y,                      f ound t ha t          t he f i l i ng of t h e

wi l l c o n t e s t vi ol a t e d t he f or f e i t ur e c l a us e a nd t ha t , c ons e que nt l y ,

t h e p r o vi s i on s houl d be e n f or c e d.                         Thi s a ppe a l f ol l owe d.



          Al s t on W l l i ngha m' s wi l l pr ovi de d i n pa r t a s f ol l ows :
                     i



                   I f a ny be ne f i c i a r y s ha l l c ont e s t t he pr oba t e or
          v a l i di t y of t hi s wi l l or a ny pr ovi s i on t he r e of , or s ha l l
          i ns t i t ut e or j oi n i n a ny pr oc e e di ng t o c ont e s t t he
          v a l i di t y of t hi s wi l l or t o pr e ve nt a ny pr ovi s i on t he r e of
          f r om be i ng c a r r i e d ou t i n a c c or da nc e wi t h i t s t e r m
          ( r e ga r dl e s s of whe t he r s uc h pr oc e e di ngs a r e i ns t i t ut e d i n
          g o od f a i t h a nd wi t h pr oba bl e c a us e 1 ) , t h e n a l l be ne f i t s
          p r ovi de d f or s uc h b e ne f i c i a r y a r e r e voke d a nd s uc h
          b e ne f i t s s ha l l pa s s t o t he r e s i dua r y be ne f i c i a r i e s of
          t hi s wi l l . . . .




          1
             No i s s u e i s ma d e c o n c e r n i n g t h e v a l i d i t y o f t h i s p r o v i s i o n .    W , t he r e f or e ,
                                                                                                                   e
d e c l i n e t o c o mme n t t h e r e o n .

                                                                   3
         I n Te nne s s e e ,      a f or f e i t ur e c l a us e i s ge ne r a l l y v a l i d.               Se e

Ta t e v . Ca mp , 147 Te nn. 137, 245 S. W 839 ( 1922) .
                                           .                                                    I n W a r d v.
                                                                                                     ool

Fe r r e l l , 169 S. W 2d 134 t he c our t c i t i ng Ta t e , s upr a , not e d:
                       .



                   The l a w i n Te nne s s e e gove r ni ng t he e f f e c t of a wi l l
         c o nt e s t on t he ope r a t i on of a f or f e i t ur e c l a us e i n a wi l l
         i s f ul l y di s c u s s e d a nd i s s e t t l e d i n a n opi ni on by
         M Ki nne y, J udge , . . . whe r e i t i s he l d t ha t a f or f e i t ur e
           c
         p r ovi s i i on i n a wi l l i s not voi d a s a ga i ns t pub l i c
         p o l i c y, a nd t ha t l e ga t e e wi l l not l os e hi s i nt e r e s t unde r
         a f o r f e i t ur e p r ovi s i on of a wi l l i f t he c ont e s t wa s
         p r os e c ut e d i n good f a i t h a nd upon pr oba bl e c a us e . . . . .

W l l a r d , pa ge 136.
 o



         I t i s c l e a r , t h e r e f or e , t h a t a gi f t wi l l not be f or f e i t e d i f

t he c o n t e s t i s ma de i n good f a i t h a nd on pr oba bl e c a us e .                        The Tr i a l

Co u r t f ound t ha t s i nc e At t or ne y He a t h a dvi s e d hi s c l i e nt ba s e d o n

a mi s t a k e of        l a w,    t he r e wa s no ba d f a i t h on t h e p a r t                   of   Ta mmy

W n n i n g ha m.
 i                      Howe ve r ,      t he Cour t          f ound t ha t       s i nc e t he 1981 wi l l s

c o u l d n ot be l e ga l l y c ons t r ue d t o be mut ua l wi l l s , t h e wi l l c ont e s t

wa s wi t hout pr oba bl e c a us e , e ve n t hough s he a c t e d on t he mi s t a k e n

a dv i c e of c ouns e l .           W r e s pe c t f ul l y di s a gr e e .
                                      e



         The De f e nda nt a r gue s t ha t pr oba bl e c a us e i s e s t a bl i s he d whe r e

p r o s e c u t i on   of     an     a c t i on   is    i n s t i t ut e d   on     a dvi c e    of    c ouns e l .

De f e nd a nt      ci t es   t he     case       of   Sul l i va n v.        Young,      678 S. W 2d 9 0 6
                                                                                                  .

( Te n n .   App.      1984) a s s t a n d i ng f or t he pr opos i t i on t ha t                      pr oba b l e

c a us e i s e s t a bl i s he d whe r e i ns t i ga t i on of a n a c t i on i s done wi t h

t he a d v i c e of c ouns e l .             Al t hough Sul l i va n i nvol ve s a n a c t i on f o r


                                                          4
ma l i c i ous    pr os e c ut i on,     we t hi nk t he a na l ogy i s           a ppr opr i a t e .   In

W o l a r d v.
 o                 Fe r r e l l ,   s upr a ,   t hi s c our t    a ppl i e d t he de f i ni t i on o f

pr oba bl e      c a us e     f r om a     ma l i c i ous   p r os e c ut i on   case    to     a   cas e

i n t e r p r e t i ng a f or f e i t ur e pr ovi s i on.        The Cour t s a i d:



                  [ T] he l a w a s t o r e a s ona bl e or p r oba bl e c a us e i s
        d e f i ne d t o be s uc h a s t a t e of f a c t s i n t he mi nd of t he
        p r os e c ut or a s woul d l e a d a pe r s on of or di na r y c a ut i on a nd
        p r ude nc e t o be l i e ve , or e nt e r t a i n a n hone s t or s t r ong
        s u s pi c i on, t ha t t he pe r s on i s gui l t y. I t doe s not de pe nd
        o n t he a c t u a l s t a t e of t he c a s e i n poi nt of f a c t , but
        u p on t he hone s t a n d r e a s ona bl e be l i e f of t he pa r t y
        c omme nc i ng t h e pr os e c ut i on.        I n or de r t o ma i nt a i n a n
        a c t i on f or ma l i c i ous pr os e c ut i on, i t i s ve r y c l e a r t ha t
        t he pl a i nt i f f mus t a ve r a nd pr ove t ha t t he s ui t c om-
        p l a i ne d of wa s c omme nc e d a nd pr os e c ut e d wi t hout r e a s on-
        a b l e or pr oba bl e c a us e , a nd t ha t i t wa s ma l i c i ous .       The
        wa r r a nt l e s s ne s s of t he s ui t ma y, i n ma ny i ns t a nc e s , be s o
        o b vi ous a s t ha t ma l i c e ma y be i nf e r r e d f r om i t .          The
        q u e s t i on of pr oba bl e c a us e a ppl i e s t o t he na t ur e of t he
        s u i t , a nd t he poi nt of i nqui r y i s whe t he r t he de f e nda nt
        h a d pr oba bl e c a us e t o ma i nt a i n t he pa r t i c ul a r s ui t upon
        t h e e xi s t i ng f a c t s known t o hi m.

W o l a r d pa ge 137 ( c i t a t i ons omi t t e d) .
 o




        W f i nd i t a ppr opr i a t e t o us e t he s a me de f i ni t i on f or pr oba b l e
         e

c a u s e i n t he c ont e xt of a wi l l f or f e i t ur e pr ovi s i on a nd a n a c t i o n

f or ma l i c i ous pr os e c ut i on s i nc e bot h de a l wi t h t h e p r e ve nt i on o f

i ni t i a t i ng l e ga l pr oc e e di n gs a ga i ns t a not he r .       Si nc e i t i s t he r u l e

i n Te n n e s s e e t ha t a dvi c e of c ouns e l ma y e s t a bl i s h pr oba bl e c a us e

f or t he i ni t i a t i ng of pr oc e e di ngs i n a ma l i c i ous pr os e c ut i on c a s e ,

we h o l d t ha t i t a l s o ma y e s t a bl i s h pr oba bl e c a us e f or i ni t i a t i n g a

wi l l c o nt e s t .       Advi c e of c ouns e l c a n onl y be a de f e ns e , howe ve r , i f



                                                      5
t h e r e wa s a f ul l a nd f a i r di s c l os ur e of a l l ma t e r i a l f a c t s t o t h e

a t t o r n e y, wi t hout omi s s i on or mi s r e pr e s e nt a t i on .         Se e , e . g. , Kl e i n

v . El l i ot , 59 Te nn. App. 1, 436 S. W 2d 867 ( 1968) .
                                          .



         Pl a i n t i f f ’ s c ouns e l a dmi t s i n hi s br i e f t ha t t he onl y ba s i s

f or t he wi l l c ont e s t wa s t he a dvi c e of De f e nda nt ' s a t t or ne y.                 Gi v e n

t h i s a d mi s s i on by Pl a i nt i f f , we a r e of t he opi ni on t ha t t hi s c a s e

mus t     be     r e ma nde d   f or   a     de t e r mi na t i on   of    t he     s uf f i c i e nc y    of

d i s c l o s ur e   to   M.
                           r    He a t h,    a ppe l l a nt ' s   a t t or ne y,   to    s uppor t        t he

d e f e n s e of a dvi c e of c ouns e l .



         For t he r e a s ons s e t         f or t h a bove ,     t he j udgme nt       of t he Tr i a l

Co u r t i s r e ve r s e d.    Cos t s a r e t a xe d t o t he a ppe l l e e a nd t hi s c a s e

i s r e ma n de d t o t he t r i a l c our t f or s uc h ot he r a nd f ur t he r pr oc e e d -

i n g s a s ma y be r e qui r e d i n c onf or mi t y wi t h t hi s opi ni on.




                                                          ___________________________ _ _ _
                                                          Don T. M M r a y, J .
                                                                  c ur



CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i di ng J udge
                .


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J udge




                                                     6
7
                      I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON




W LLI AM A. W NNI NGHAM
 I                I             ,
Ex e c u t o r of t he Es t a t e of
Al s t o n W nni ngha m
              i
                                                     )
                                                     )
                                                     )
                                                                            FILED
                                                     )
                                                                             October 2, 1996
       Pl a i nt i f f - Appe l l e e                )
                                                     )
                                                                            Cecil Crowson, Jr.
                                                     )                      Appellate C ourt Clerk
       v.                                            )   CUMBERLAND COUNTY
                                                     )   03A01- 9604- PB- 00152
                                                     )
TAM Y K. W NNI NGHAM
   M      I                                          )
                                                     )
       De f e nda nt - Appe l l a nt                 )




                                     DI SSENTI NG OPI NI ON




               I r e s pe c t f ul l y di s s e nt f r om t he c onc l us i on r e a c he d i n t h e

ma j or i t y opi ni on.       I woul d f i nd t ha t         t he c a s e a t   ba r i s di s t i n -

g u i s h a b l e f r om W a r d v. Fe r r e l l , i n t ha t t he wi l l di d not c ont a i n
                          ool

wha t I b e l i e ve i s t he c r i t i c a l c l a us e , " ( r e ga r dl e s s of whe t he r s u c h

p r o c e e d i ngs a r e i ns t i t ut e d i n good f a i t h a nd wi t h pr oba bl e c a us e ) . "



               I n l i ght      of      t he   a bove - quot e d una mb i g u o us   l a ngua ge ,   I

wo u l d g i ve e f f e c t t o t he i nt e nt o f t he t e s t a t or whi c h i s c r ys t a l

c l e a r , a nd a f f i r m t he Tr i a l Cour t .



                                                  _______________________________
                                                  Hous t on M Godda r d, P. J .
                                                             .
9